Stephens, J.
1. The defendant, having dissolved the garnishment and thereby become a party to the garnishment proceedings, could thereafter, upon the trial of the issue formed in such proceedings and before judgment, except to the affidavit and bond for garnishment. Leake v. Tyner, 112 Ga. 919 (38 S. E. 343).
2. The affidavit, as the basis for the issuance of the summons of garnishment, having been subscribed to before a commercial notary public, who under the law was not authorized to take such affidavits (Civil Code of 1910, § 622), was defective, and the garnishment proceedings were thereby rendered void ab initio; and the court erred in not dismissing the samó upon motion or demurrer duly made by the defendant.

Judgment reversed.


Jenkins, P. J., a/nd Bell, J., concur.